Citation Nr: 0020641
Decision Date: 08/07/00	Archive Date: 09/08/00

DOCKET NO. 99-08 281               DATE 

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a laceration scar, left
neck.

3. Entitlement to service connection for a back disorder, to
include lumbosacral strain.

WITNESSES AT HEARING ON APPEAL 

Appellant and his daughter

ATTORNEY FOR THE BOARD 

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant had periods of active (foreign oceangoing) Merchant
Marine service, United States Cost Guard, from May 1943 to August
1945. This matter comes before the Board of Veterans' Appeals
(Board) on appeal from a February 1998 rating decision of the
Department of Veterans Affairs (VA), and subsequent determinations
by the VA Regional Office (RO) in Wichita, Kansas. The February
1998 rating decision, in pertinent part, denied entitlement to
service connection for hearing loss, for a laceration scar, left
neck, and for a back disorder, to include lumbosacral strain. The
veteran timely disagreed with and appealed these determinations.

The veteran's claims of entitlement to service connection for a
back disorder, to include lumbosacral strain, and hearing loss are
addressed in the REMAND appended to this decision.

FINDING OF FACT

There is no medical evidence that the veteran has a scar residual
to a laceration of the left neck.

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of entitlement
to service connection for a laceration scar, left neck. 38 U.S.C.A.
5107(a) (West 1991).

2 - 


REASONS AND BASES FOR FINDING AND CONCLUSION

Records obtained from the Department of Transportation, National
Maritime Center, reflect that the veteran obtained a seaman's
certificate, and thus was available for Merchant Marine service, in
November 1942, and he retained the certificate through October
1945.

The National Maritime Center records, and the veteran's DD214, show
that the veteran had oceangoing foreign voyages from May 1943 to
July 1943 (WILLIAM B. GILES), from September 1943 to November 1943
(FREDERICK L. DAU), from March 1944 to January 1945 (EDWARD D.
WHITE), and from July 1945 to August 1945 (OSCAR UNDERWOOD). For VA
benefits, service as an American Merchant Marine in Oceangoing
Service during the period of December 7, 1941 to August 15, 1945,
is defined as active military service. 38 C.F.R. 3.7(x)(15) (1999).

The RO sought and obtained records pertaining to the veteran's
federal service from the Office of Personnel Management. However,
the records obtained did not include any medical records for any of
the veteran's periods of active service.

The veteran specifically contends that the injury which he believes
caused a laceration scar, neck, was incurred during combat. The
statutory provision at 38 U.S.C.A. 1154(b) "relaxes the evidentiary
requirements" for adjudication of certain combat-related VA
disability-compensation claims by allowing lay or other evidence to
prove incurrence of a condition by combat. Caluza v. Brown, 7 Vet.
App. 498, 507 (1995). Accordingly, lay or other evidence is to be
accepted as sufficient proof of service incurrence or aggravation
unless there is clear and convincing evidence that the disease or
injury was not incurred or aggravated in service. Caluza at 508.

With any claim for service connection, the initial question which
must be answered before a review of the merits of a claim may be
undertaken, is whether the veteran has established a well-grounded
claim. 38 U.S.C.A. 5107(a). Once the veteran has submitted a well-
grounded claim, VA then has a duty to assist the claimant in
developing facts pertinent to the claim. 38 U.S.C.A. 5107(a).
Service connection

- 3 -

may be granted for disability resulting from disease or injury that
was incurred in or aggravated by a veteran's active service. 38
U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303 (1999).

Service connection may be granted where there is evidence,
regardless of its date, which shows that a veteran had a chronic
condition either in service or during an applicable presumption
period and that the veteran still has such condition. That evidence
must be medical, unless it relates to a condition that may be
attested to by lay observation. If the chronicity provision does
not apply, a claim may still be well grounded "if the condition is
observed during service or any applicable presumption period,
continuity of symptomatology is demonstrated thereafter, and
competent evidence relates the present condition to that
symptomatology." Savage v. Gober, 10 Vet. App. 488, 498 (1997).

For a service connection claim to be well-grounded, there must be
(1) competent medical evidence of a current disability; (2) lay or
medical evidence, as appropriate, of incurrence or aggravation of
a disease or injury in service; and (3) competent medical evidence
of a nexus between the in-service disease or injury and the current
disability. Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir.
1997). The nexus requirement may also be satisfied by a presumption
that a disease manifested within a specified presumptive period is
related to service. See Caluza, 7 Vet. App. at 506.

The veteran contends that he was sprayed with a hot oil and water
emulsion from the ship's boiler during service in late fall or
early winter 1943. This injury caused his face to swell up and he
sustained a laceration of the neck. He contended that he required
medical leave for healing after this injury.

On VA examination conducted in January 1998, the veteran reported
that he sustained a laceration of the base of the neck, left side,
near the clavicle, when sprayed by a hot liquid under high pressure
in service. The examiner described the veteran's skin as normal,
and described the veteran's head, face, and neck as normal. The
examiner concluded that the veteran had incurred a laceration of
the neck with drainage and complete healing.

4 - 

The medical evidence of record does not include any finding or
notation that the veteran has a scar on the left neck. The Board
finds that the absence of a description of a laceration scar of the
neck, followed by a notation that the veteran incurred a laceration
with "complete healing" establishes that the examiner was unable to
identify the laceration scar.

The veteran was notified, including in an April 1999, that there
was no medical evidence that he currently had a laceration scar on
the neck. The veteran has not submitted or identified any
additional medical evidence or opinion, nor has he submitted any
other evidence, such as a photograph, which would establish that a
scar is present on his neck. In the absence of current evidence
that a scar is present on the left neck, the Board cannot find that
the veteran has established a well- grounded claim for service
connection for a scar on the neck. The evidence is not in
equipoise, and neither the provisions of 38 U.S.C.A. 1154 regarding
combat or the provisions of 38 U.S.C.A. 5107(b) regarding
reasonable doubt are applicable to warrant a more favorable result,
in the absence of an objective finding that the scar for which
service connection is sought is present.

The absence of service medical records is, of course, through no
fault of the veteran, and the Board is cognizant of 38 U.S.C.A.
1154(b) and Hayre v. West, 188 F.3d 1327, 1331-32 (Fed. Cir. 1999)
(pertaining to a the duty to search for missing service medical
records). However, the question of whether a neck laceration
occurred more than 50 years ago during service is not in dispute.
One requirement for a well-grounded claim is medical evidence of a
current disability. Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
In this case, there is no post- service medical evidence of a
laceration scar in the neck region. In fact, a recent VA
examination specifically ruled out the presence of any current
residuals of the injury, as the examiner reported that it had
completely healed. Under these circumstances, the claim must be
denied as not well grounded. Epps, supra.

ORDER

Service connection for a laceration scar, left neck, is denied.

- 5 - 

REMAND

The veteran reports that he sustained a back injury while on board
ship during his Merchant Marine service, and was seen for medical
treatment in England. He further contends that he has been treated
for the residuals of a back disorder chronically and intermittently
since his service separation. The RO denied the veteran's claim for
service connection for a back disorder as not well-grounded, as
there was no evidence of a back disorder prior to 1997. The veteran
contends that additional service records, including logs of the
ships he served on, should be obtained to verify that the claimed
in-service injury occurred. The veteran also contends that he
sustained a left ear injury while on active duty, which he further
asserts is causally linked to his current left ear hearing loss. He
also contends that his hearing loss is etiologically related to
inservice acoustic trauma. The Board notes that no service medical
records from the veteran's Merchant Marine service have been
located.

After the RO made its determination on this claim, the United
States Court of Appeals for the Federal Circuit (Federal Circuit)
discussed VA's duty to assist claimants when service medical
records have been identified as relevant but are not obtained, and
discussed the effect of failure to obtain such records. Hayre v.
West, 188 F.3d 1327, 1331-32 (Fed. Cir. 1999). The Federal Circuit
found that "a single request for pertinent SMRs specifically
requested by the claimant and not obtained by the RO does not
fulfill the duty to assist." In particular, the Federal Circuit
stated that "[t]he duty to assist does not end upon the RO's
submission of requests for records. . . . When a veteran's SMRs are
unavailable, VA's duty to assist and the Board's duty to provide
reasons for its findings and conclusions are heightened," because
"the veteran cannot reasonably be expected to have such records."
Id.

In this case, the veteran has suggested additional sources to check
to determine whether the ship's records, such as deck logs, might
be located. The veteran's service was not defined by statute as
active service prior to 1988, so it clear that it will be more
difficult to obtain the records than in the usual case. Even though
the RO has attempted to obtain the veteran's service medical
records, the Board finds that, prior to any determination as to
whether the claims of entitlement to service

6 -

connection for a back disorder and hearing loss are well-grounded,
the RO should make additional attempts to obtain the veteran's
service medical records, and if those are unavailable, to obtain
logs or other records of the ships the veteran served on. 38
U.S.C.A. 5107(a). The RO should also advise the veteran as to
alternative types of evidence he may submit to establish his
claims, since the veteran has testified that the clinical records
of the physician who was his family doctor proximate to service
have been destroyed.

Accordingly, this case is REMANDED for the following development:

1. The RO should ask the National Archives and Records
Administration (NARA) whether it has or knows the locations of ship
logs for the WILLIAM B. GILES for the period from May 1943 to July
1943, for the FREDERICK L. DAU, September 1943 to November 1943,
for the EDWARD D. WHITE from March 1944 to January 1945, or the
OSCAR UNDERWOOD, July 1945 to August 1945. The request to NARA may
be transmitted electronically to http://www.nara.gov/, and records
of any electronic contact or response should be associated with the
claims file. The request to NARA should note that records of
merchant marine ships may be available through the NARA regional
records for the region which includes the port city from which the
ship embarked. The city of embarkation for each ship should be
furnished to NARA.

2. If the request to NARA is unsuccessful, the RO should contact
the Coast Guard to determine whether it has or knows how the RO may
obtain the relevant ships' logs. If the Coast Guard is unable to
provide the requested logs, the Department of Navy should be asked
if it has the ships' logs or knows where they are located.

- 7 - 

3. If the RO does not obtain the log books through those requests,
the same request should be sent to the Office Of Maritime Labor and
Training, Maritime Administration, Room 7302 (MAR 250), Department
of Transportation, Washington, DC 20590.

4. If these inquiries prove unsuccessful, the RO should request
that the veteran contact the Marine Index Bureau, Inc., 67 Scotch
Road, Ewing, NJ 08628, in order to obtain legible copies of all
available records that pertain to the merchant ships WILLIAM B.
GILES, for the period from May 1943 to July 1943, for the FREDERICK
L. DAU, for the period from September 1943 to November 1943, for
the EDWARD D. WHITE, from March 1944 to January 1945, and the OSCAR
UNDERWOOD, July 1945 to August 1945. The RO should advise the
veteran that any and all records he may obtain from the Maritime
Index Bureau should be forwarded to the RO for association with his
VA claims folder.

5. The veteran should be advised of alternative types of records he
may submit to support his claims for service connection for hearing
loss and a back disorder, including records of insurance,
education, or employment physical or medical examinations,
statements from supervisors or co-workers, etc.

6. Thereafter, along with any other development deemed appropriate,
the RO must readjudicate the issues in appellate status. If any
benefit sought remains denied, a supplemental statement of the case
should be issued to the veteran that considers any additional
evidence that is obtained.

8 -

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. In taking this
action, the Board implies no conclusion, either legal or factual,
as to the ultimate outcome warranted. No action is required of the
appellant unless he is otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky, v. West, 12 Vet. App. 369 (1999).

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

9 -


